UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 00-60033
                        Summary Calendar



                         JOE F. BOEHMS,

                                              Plaintiff-Appellee,

                             versus

CRAVEN CROWELL, in his official capacity as a member of the Board
 of Directors of the Tennessee Valley Authority; BILL KENNOY, in
 his official capacity as a member of the Board of Directors of
  the Tennessee Valley Authority; JOHNNY HAYES, in his official
 capacity as a member of the Board of Directors of the Tennessee
                        Valley Authority,

                                           Defendants-Appellants.
_________________________________________________________________

           Appeal from the United States District Court
   for the Northern District of Mississippi, Eastern Division
                   Civil Docket # 1:94-CV-21-JAD
_________________________________________________________________
                         September 21, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Defendants-appellants Craven Crowell, Bill Kennoy, and Johnny

Hayes (“defendants”), all members of the Board of Directors of the

Tennessee Valley Authority, appeal the award of attorney’s fees to

Joe F. Boehms (“Boehms”) under the Equal Access to Justice Act


     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
(“EAJA”), 28 U.S.C. § 2412(b).      This court initially denied an

award of attorney’s fees under the Age Discrimination in Employment

Act (“ADEA”), 29 U.S.C. § 633a (1994), but remanded this case to

the magistrate judge for a determination whether an attorney’s fees

award may stand under the EAJA.     Boehms v. Crowell, 139 F.3d 452,

463 (5th Cir. 1998), cert. denied, 525 U.S. 1102 (1999). On remand,

the magistrate judge awarded attorney’s fees and costs in the

amount of $13,072.45.   The defendants appeal this award.

          The defendants argue that Boehms’ fee petition should be

denied because: 1) Boehms did not specifically plead the EAJA as a

basis for the recovery of attorney’s fees in the complaint; 2) the

attorney’s fee claim is barred by the pretrial order; and 3) the

magistrate judge’s decision to deny defendants’ motion to strike

and to grant Boehms’ petition for attorneys’ fees and costs was an

abuse of discretion.    Having carefully reviewed the briefs and

record excerpts, this court finds that the court did sufficiently

follow our previous instruction on remand.

          First, the defendants assert that Boehms’ attorney’s fee

request may not stand under the EAJA because he did not plead it

specifically as a basis for a recovery in his complaint. They

disagree with the magistrate judge's determination that Boehms’

"failure to specifically plead for attorney's fees under the EAJA

does not bar his recovery since there is generally recovery for

attorney fees under the ADEA."    This point is less than meritless.



                                  -2-
We raised consideration of the EAJA sua sponte in our first review.

Boehms, 139 F.3d at 463 ("EAJA enables trial courts to award

attorney's fees against the federal government in ADEA cases."). By

remanding the case to the magistrate for a determination of the

attorney fee award under the EAJA, we implicitly decided that it

was   unnecessary      for   the    plaintiff    to     have    pled    this     claim

specifically in his complaint.                On a second appeal following

remand, the scope of our review is limited to whether the court

below reached its decision “in due pursuance of our previous

opinion and mandate.” Burroughs v. FFP Operating Partners, 70 F.3d

31, 33 (5th Cir. 1995).

              Defendants     also    contend    that     Boehm’s       request     for

attorney’s fees under the EAJA should have been denied either

because of his failure to show good cause or to exercise due

diligence by not focusing on the EAJA in his initial pleadings or

because he waived this claim by not asserting it in the agreed

pretrial      order.    We   agree    with     Boehms    that    the    defendants’

arguments are irrelevant to this appeal. Consideration of the EAJA

claim was in accordance with our instruction.

              Finally, the defendants argue that the magistrate judge's

denial   of    defendants'     motion   to     strike    Boehms’   petition       for

attorneys' fees and costs was an abuse of discretion.                    Defendants

contend that the court abused its              discretion by failing to make

any findings regarding their motion to strike Boehms’ untimely fee



                                        -3-
petition.         After      the   magistrate        judge   granted     Boehms    three

extensions of time to file his petition for attorneys' fees, Boehms

still filed one of his Statements two days out of time, and the

second four days out of time.                  Defendants also contend that the

court abused its discretion by awarding the fees despite Boehms’

failure to comply with the substantive provisions of Uniform Local

Rule 54.2(B)(3), including consideration of the 12 factors set out

in   the   Rule    “relating        to   the    determination     of     a    reasonable

allowance.”

             We    review     fee    awards      under    the   EAJA    for    abuse     of

discretion.        Squires-Allman v. Callahan, 117 F.3d 918, 920 (5th

Cir. 1997).        “[A] party is entitled to recover attorney's fees

under the EAJA if four requirements are met:                            1) it is the

prevailing party, 2) it files a timely fee application, 3) the

position of the government was not substantially justified, and 4)

no special circumstances make an award unjust.”                        Squires-Allman,

117 F.3d at 920; 28 U.S.C. S 2412(d).                        The court adequately

complied with our direction on remand.                       In its Order Granting

Attorney Fees, the court stated that, “there is no sound policy

reason     for    denying     the    award      of   attorney    fees     against       the

government.”       In its final order awarding fees, the court stated

that “[i]n an effort to resolve this fee issue and conclude the

case, the $24,389 sought by the plaintiff for attorney fees will be

reduced    by     50%   to    account     for    the     unsuccessful        portions    of

plaintiff’s case.”            Based on the trial court’s review of the

                                           -4-
parties’ briefs concerning attorneys’ fees and its familiarity with

the background of the case, it had sufficient information to

determine whether and how much to award in fees and costs.     The

court did not abuse its discretion in entering a very modest fee

award.

          For these reasons, the judgment is AFFIRMED.




                                -5-